Citation Nr: 1613194	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-28 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from, from February 1999 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for an acquired psychiatric disorder to include PTSD.  It is noted that the Board, in March 2014, granted entitlement to service connection for anxiety disorder and remanded the issue of service connection for PTSD.  With regard to the grant of service connection for anxiety disorder, there remains no controversy for the Board's consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  However, the issue of service connection for PTSD remains before the Board.

In May 2013, the Veteran testified before a Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  The Board notified the Veteran in January 2016 that this VLJ was no longer employed with the Board and afforded him the opportunity to have a new hearing in this matter before a VLJ that would later decide the claim if she indicated a desire for such within a specified time.  See BVA Letter (January 2016).  The Board has not received from the Veteran any response to the January 2016 letter and, therefore, the Board may proceed with consideration of the claim without a new hearing.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  The Veteran experienced sexual harassment in service in the form of name calling, talking behind her back (related to her unintended pregnancy), and difficulties with her supervisor (i.e. no relief from job assignment although medically advised); she is not a combat veteran and does not allege in-service personal assault.

2.  A confirmed diagnosis of PTSD related to an in-service stressor event in accordance with 38 C.F.R. § 4.125 is not shown.


CONCLUSION OF LAW

The criteria for service connection PTSD are not met.  38 U.S.C.A. §§1110, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.304(f), 4.125(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a January 2010 letter, prior to the rating decision on appeal.  As will be discussed below, the Board accepts the Veteran's report of sexual harassment in service.

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs), service personnel records, and all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  VA provided the Veteran hearings before decision-makers.

It is noted that the VLJ conducting the May 2013 Board hearing satisfied the requirements of 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the VLJ identified the issue on appeal; accepted testimony concerning the Veteran's theory of entitlement and belief that military sexual trauma (MST) caused her to have PTSD; and inquired about the existence of supporting evidence that may have been overlooked.  Based on hearing testimony, the Board remanded the claim for PTSD in March 2014 to obtain outstanding medical records identified by the Veteran.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has not identified any other outstanding evidence that could be obtained to substantiate her claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Service Connection

Statements and testimony from the Veteran reflect her belief that she has PTSD due to sexual harassment in service.  See Hearing Transcript (April 11, 2011); Hearing Transcript (May 17, 2013); VA examination (May 23, 2011).  She reports that she experienced an unintended pregnancy during her active duty with the US Coast Guard and, thereafter, she was mistreated, harassed, and called names like "whore."  She reported psychiatric treatment in service due to stress associated with her duties and her grandfather's death.  She reported that a VA medical provider had labelled her has having MST and she described her in-service traumatic experience as follows:

The harassment started in November 1999 and continued until January 2000 when I was discharged.  This harassment involved me being pregnant and over hearing a conversation between my QM1 and others in the room next door calling me a whore for being pregnant and stating I only did it so I could get out.  He was openly discussing my personal life which he knows nothing about.

See Correspondence (June 1, 2010).  See also VA Form 21-0781 (Statement in Support of Claim for PTSD) (January 14, 2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that she has PTSD as a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  The Board notes that the theory of continuity of symptomatology does not apply to this case as PTSD not "noted" during service and is not chronic conditions explicitly recognized under C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although psychosis is a recognized chronic condition, this disorder is not noted during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  It is noted that the Veteran has not alleged in-service personal assault and, therefore, the provisions of 38 C.F.R. § 3.304(f)(5) are not applicable to this case.

A personality disorder or mental deficiency is not eligible for service connection because it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, such condition may be service connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for PTSD.  The Veteran has not had a diagnosis for PTSD in accordance with 38 C.F.R. § 4.125 at any time during this appeal and, although the Board accepts the Veteran's account of harassment in service, she has not alleged (or provided evidence of) in-service personal assault.

About 10 years prior to enlistment, the Veteran underwent counseling for a "possible incident of sexual assault."  Counseling revealed there was no physical assault; however, the Veteran continued in counseling for a period after resolution of that issue which was beneficial for her hyperactivity. 

STRs reflect that, in October 1999, the Veteran received a provisional diagnosis for situational anxiety, depression, and irritable bowel syndrome.  It was noted that the Veteran had depression off-and-on over the past 4 months and had recently suffered the loss of 4 friends in a motor vehicle accident, separation from a significant other, and news that her grandfather is terminally ill.  The Veteran reported suffering from anxiety-induced nausea and vomiting, at times up to 15 times per day.  She was unable to sleep, was lethargic, had feelings of aloneness and worthlessness, and wished to die.  She was afraid about injuring herself and had no desire to injure others.  She reported constant crying for the past 1-2 weeks.  On follow-up, the Veteran presented with symptoms of depression.  Again, she reported several recent stressors including close friends killed in an automobile accident, terminally ill grandfather and the recent break-up with her boyfriend.  It was documented that she had episodes of depression in the past.  She was prescribed Elavil for insomnia.  Prozac was advised with close monitoring as the Veteran had been emotionally labile.   In November 1999, the Veteran was noted to be pregnant.  Her physician recommended that office work for the duration of her pregnancy because her current duties had high exposure to chemicals.  A December 1999 note shows a diagnosis of borderline personality disorder.  Administrative separation for unsuitability secondary borderline personality disorder was advised. 

Service personnel records show that the Veteran was discharged by reason of unsuitability due to personality disorder.  

Madeline Center records dated in 2000 reflects diagnoses for an adjustment disorder with mixed anxiety and depression and depression not otherwise specified (NOS).

VA treatment note dated in April 2010 reflects that the Veteran was seen by a VA social worker who referred her to the military sexual trauma intake.  A May 2010 note reflects that the sought diagnostic clarification about services for some symptoms (i.e., anxiety, tearfulness) she had experienced related to a difficult discharge from the Coast Guard.  She reported that she had been functioning well and that a recent negative experience with a VA staff member exacerbated her feelings of anxiety and vulnerability and brought back memories of her negative experiences associated with her discharge from the Coast Guard.  She reported that she did not complete her tour of duty due to being diagnosed with borderline personality disorder, but she had not wanted discharge and did not believe the discharge diagnosis (borderline personality disorder) was correct.  She reported that, after an unplanned pregnancy, her superior officer began harassing her and treating her poorly.  He refused to provide her an office job as requested by her physician and continued to have her complete tasks that were unhealthy for her, including scraping paint, painting on the ship and living on the ship while it was on "dry dock."  Additionally, she reported that he speculated about the father of her unborn child and that she overheard him calling her a "whore" to other crew members.  She reported that these incidents and her premature discharge from the military, contributed to some depression and anxiety symptoms she experienced in 2000.  The Veteran reported that she had undergone childhood counseling for a suspected but unconfirmed episode of sexual abuse when she was approximately 9 years old and that she also underwent counseling for ADHD.  In addition, she also attended counseling for approximately 3 months following her difficult discharge from the Coast Guard.  On examination her Axis I diagnosis was that of adjustment disorder with anxiety, acute. 

Report of VA examination dated in May 2011 reflects a diagnosis for anxiety disorder, NOS.  The psychologist concluded that the Veteran did appear to have experienced sexual harassment during her time in the military due to her pregnancy; however, she did not meet the criteria for PTSD due to these experiences.  Her reported symptom of anxiety appeared to have a mild impact on her functioning and usually only occurred in the context of situations where she felt that she did not have control of the situation.  The Veteran reported that she saw the Center For Traumatic Stress at the Salem VA in May of 2010 for MST related to her sexual harassment, but had not seen a psychologist or a psychiatrist since May of 2010.  The VA examiner noted, while the Veteran reported feeling helpless from treatment/situation in service and was afraid, she did not experience, witness or was confronted with an event that involved actual threat of death or serious injury to self or others.  The VA examiner, therefore, concluded that she does not meet the DSM-IV stressor criteria for PTSD.

A July 2011 VA medical opinion reflects that, after a review of the claims file, it appeared that the Veteran had very mild anxiety symptoms which were note related to service, including the mental health symptoms and treatment she received while in service.

VA treatment record dated 2011 to present reflect that the Veteran participated in group PTSD therapy for MST, described as harassment by superior officers as well as other "Guardians," and counselling records include diagnosis of PTSD.  However, the Veteran did not report physical assault or sexual assault during her service.  A June 2012 (The Center for Traumatic Stress Assessment) note indicated that the Veteran did not meet criterion C during psychological testing for PTSD.  The Veteran reported traumatic stressors included serious accident or disaster, witnessing the death or serious accident of another, and sexual harassment.  A letter dated May 2013 prepared at the Veteran's request by her social worker reflects that the Veteran receives group psychotherapy treatment addressing signs and symptoms of PTSD and that she has a history of MST.

The Board finds that the medical evidence of record does not establish that the Veteran has a confirmed diagnosis of PTSD related in-service stressor or traumatic event.  Although VA treatment records show diagnoses and group counselling for PTSD, this appears largely predicated on the Veteran's report of sexual harassment in service and without any comprehensive evaluation by a qualified medical professional.  In fact, the Veteran's VA social worker makes clear that she is actually seen for signs and symptoms of PTSD, which appears to be a category of treatment where a patient does not fully meet the criteria for a diagnosis of PTSD under the DSM-V.  The diagnosis of PTSD appears to be a label assigned for treatment purposes of signs and symptoms, rather a confirmed diagnosis of PTSD predicated on an in-service event that involved actual threat of death or serious injury to self or others.  Moreover, the PTSD label given the Veteran by her social worker that appears in the VA treatment records appears to be based on no PTSD examination or an examination of limited scope, unlike the May 2011 VA examination.  Therefore, the Board finds that the diagnoses for PTSD in the VA treatment records have limited probative value.  See 38 C.F.R. § 4.125(a).  It is noted that the credibility and weight to be attached medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the Board assigns greater probative value to the May 2011 VA examination report as this was prepared by neutral, skilled clinical psychologist after examination of the Veteran and with consideration of the claims file, obtaining a complete military and medical history, and review of the medical record.  Also, this evidence is highly probative as it includes an explanation for the unfavorable conclusion that the Veteran does not have PTSD.  The Veteran has not presented credible medical evidence showing a diagnosis of PTSD in accordance with 38 C.F.R. § 4.124(a) related to service.

The Board accepts the Veteran's report of sexual harassment following her unintended pregnancy and that she has had psychiatric problem.  See Layno, supra.  However, she is not competent to diagnose herself with PTSD related to in-service stressor event as she lacks any particular medical expertise.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Therefore, her report of having a confirmed diagnosis of PTSD has no probative value.

Again, the Board accepts that the Veteran experienced sexual harassment in service in the form of name calling, talking behind her back (related to her unintended pregnancy), and difficulties with her supervisor (i.e. no relief from job assignment although medically advised).  However, the greater weight of competent medical evidence in this particular case indicates that she does not meet the criteria for a diagnosis of PTSD.  On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Service connection for PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


